Execution Copy

SECURITY AGREEMENT

VIASPACE, INC., a Nevada corporation, whose principal place of business and
mailing address is 2102 Business Center Drive, suite 130, Irvine, CA 92612
(hereinafter “Debtor”), hereby grants to SUNG HSIEN CHANG (hereinafter sometimes
“Noteholder” or “Secured Party”) a continuing security interest in and to, and a
lien on, and hereby assigns to Secured Party as collateral, all of the
“Collateral”, as defined in Section 2 of this Agreement. In addition, Debtor and
Secured Party hereby agree as follows:

1. OBLIGATIONS: The security interest hereby granted shall secure the full,
prompt and complete payment and performance of all of the payment obligations of
Debtor to pay principal, interest, or other amounts (the “Secured Obligations”)
under the Secured Promissory Note dated as of the 14th day of May 2010 issued by
Debtor in favor of Noteholder (as the same may be amended, renewed,
consolidated, restated or replaced from time to time, the “Secured Note”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Secured Note.

2. COLLATERAL: The collateral in which a security interest is hereby granted
comprises all of the assets and property, real and personal, tangible and
intangible, of Debtor, whether now owned or existing or hereafter arising or
acquired, regardless of where any such property is located, including all of
Debtor’s rights, titles and interests in and to the following, whether now owned
or existing or hereafter arising or acquired, regardless of where any such
property is located, excluding, however, shares of stock or other equity owned
by Debtor in Direct Methanol Fuel Cell Corporation (DMFCC) and Ionfinity LLC
(all of such assets and all of the below described assets being, collectively,
the “Collateral”):

(a) all Accounts, all Inventory, all Equipment, all trademarks, all General
Intangibles, and all Investment Property (each as defined in Section 3 of this
Agreement);

(b) without limiting the description of the property or any rights or interests
in the property described above in this definition of Collateral, all goods,
deposit accounts, instruments, chattel paper (including tangible chattel paper
and electronic chattel paper), documents, securities, money, cash, letters of
credit, letter-of-credit rights, promissory notes, warrants, dividends,
distributions, the commercial tort claims listed on Exhibit B attached to this
Agreement, contracts, agreements, contract rights and other property owned by
Debtor or in which Debtor has any rights or an interest, including those which
are now or hereafter in the possession or control of Secured Party or in transit
by mail or carrier to or in the possession of any third party acting on behalf
of Secured Party, without regard to whether Secured Party received the same in
pledge, for safekeeping, as agent for collection or transmission or otherwise or
whether Secured Party had conditionally released the same, all rights to payment
from, and all claims against Secured Party, all as-extracted collateral, leases,
lease contracts, lease agreements, and proceeds of a letter of credit;

(c) without limiting the description of the property or any rights or interests
in the property described above in this definition of Collateral, all supporting
obligations;

(d) without limiting the description of the property or any rights or interests
in the property described above in this definition of Collateral, all farm
products including all crops grown, growing, or to be grown, and all livestock
and the born and unborn offspring thereof;

(e) without limiting the description of the property or any rights or interests
in the property described above in this definition of Collateral, all minerals
or the like and accounts resulting from sales at the wellhead or minehead, as
well as all standing timber which is to be cut and removed under a conveyance or
contract for sale; and

(f) all products and cash proceeds and noncash proceeds (including all rents,
revenues, issues, and profits arising from the sale, lease, license,
encumbrance, collection, or any other temporary or permanent disposition of any
and all of the property described above in this definition of Collateral or any
interest therein) of any and all of the property described above in this
definition of Collateral, and all additions, accessions, attachments, parts,
appurtenances and improvements to, replacements and substitutions of, and all
supporting obligations for, guaranties of, insurance or condemnation proceeds
of, and documents covering, the property described above in this definition of
Collateral, all sales of accounts, all tort or other claims against third
parties arising out of damage or destruction of property described above in this
definition of Collateral, and all property received wholly or partly in trade or
exchange for property described above in this definition of Collateral.

3. DEFINITIONS: As used herein, the following capitalized terms will have the
following meanings:

(a) “Accounts” means all accounts, accounts receivable, health-care-insurance
receivables, credit card receivables, contract rights, instruments, documents,
chattel paper, tax refunds from foreign, federal, state or local governments and
all obligations in any form including those arising out of the sale or lease of
goods or the rendition of services by Debtor; all guaranties, letters of credit
and other security and supporting obligations for any of the above; all
merchandise returned to or reclaimed by Debtor; and all books and records
(including computer programs, tapes and data processing software) evidencing an
interest in or relating to the above; all winnings in a lottery or other game of
chance operated by a governmental unit or entity licensed to operate such game
by a governmental unit and all rights to payment therefrom; and all “accounts”
as the same is now or hereinafter defined in the Georgia UCC (as hereafter
defined).

(b) “Equipment” means all goods (other than Inventory, farm products or consumer
goods), machinery, machine tools, equipment, fixtures, office equipment,
furniture, furnishings, motors, motor vehicles, tools, dies, parts, jigs
(including each of the items of equipment set forth on any schedule which is
either now or in the future attached to Secured Party’s copy of this Agreement),
and all attachments, accessories, accessions, replacements, substitutions,
additions and improvements thereto, all supplies used or useful in connection
therewith, and all “equipment” as the same is now or hereinafter defined in the
Georgia UCC.

(c) “General Intangibles” means all general intangibles, choses in action,
causes of action, obligations or indebtedness owed to Debtor from any source
whatsoever, payment intangibles, software and all other intangible personal
property of every kind and nature (other than Accounts) including patents,
trademarks, trade names, service marks, copyrights, patent applications,
trademark or service mark applications, copyright applications and goodwill,
trade secrets, licenses, franchises, rights under agreements, tax refund claims,
insurance refunds, insurance refund claims, pension plan refunds, pension plan
reversions, and all books and records including all computer programs, disks,
tapes, printouts, customer lists, credit files and other business and financial
records, the equipment containing any such information, and all “general
intangibles” as the same is now or hereinafter defined in the Georgia UCC.

(d) “Inventory” means all goods (other than Equipment, farm products or consumer
goods), supplies, wares, merchandises and other tangible personal property,
including raw materials, work in process, supplies and components, and finished
goods, whether held for sale or lease, or furnished or to be furnished under any
contract for service, or used or consumed in business, and also including
products of and accessions to inventory, packing and shipping materials, all
documents of title, whether negotiable or non-negotiable, representing any of
the foregoing, and all “inventory” as the same is now or hereinafter defined in
the Georgia UCC.

(e) “Investment Property” means all securities, whether certificated or
uncertificated, financial assets, security entitlements, securities accounts,
commodity contracts or commodity accounts; and all “investment property” as the
same is now or hereafter defined in the Georgia UCC; excluding, however, shares
of stock or other equity owned by Debtor in Direct Methanol Fuel Cell
Corporation (DMFCC) and Ionfinity LLC.

(f) "Trademarks” shall mean all Trademarks used and/or registered by Debtor as
set forth in the Schedule attached as Exhibit C.

(g) “Uniform Commercial Code” means the Uniform Commercial Code as adopted in
each applicable jurisdiction, as amended or superceded from time to time. The
“Georgia UCC” means the Uniform Commercial Code, as adopted in Georgia, as
amended or superceded from time to time.

All of the uncapitalized terms contained in this Agreement which are now or
hereafter defined in the Georgia UCC will, unless the context expressly
indicates otherwise, have the meanings provided for now or hereafter in the
Georgia UCC, as such definitions may be enlarged or expanded from time to time
by amendment or judicial decision.

4. REPRESENTATIONS AND WARRANTIES: Debtor represents and warrants to Noteholder
that the following statements are, and will continue as long as the Note is
outstanding or any Secured Obligations unpaid, to be, true:

(a) Debtor is a corporation with its chief executive office and mailing address
located at the address set forth on Exhibit A and is organized in the State of
Nevada, with an organizational number as set forth on Exhibit A. Debtor further
warrants that its exact legal name is set forth in the first paragraph of this
Agreement. Debtor’s federal tax identification number is as set forth on
Exhibit A. Exhibit A attached to this Agreement lists the location of any and
all of the Collateral that consists of documents, equipment, instruments,
inventory, or tangible chattel;

(b) Debtor is, and as to any property which at any time forms a part of the
Collateral, shall be, the owner of each and every item of the Collateral, or
otherwise have the right to grant a security interest in the Collateral, free
from any lien or security interest, except for the liens and security interests
(i) in favor of Secured Party, (ii) created by Secured Party in his individual
capacity against the Collateral, (iii) of which Secured Party has Knowledge as
of the Closing, but which are unknown to Debtor or any Affiliate thereof; or
(iv) claims asserted by Frank Steele.

(c) Debtor has full right to grant the security interest hereby granted. Debtor
shall defend the Collateral and each and every part thereof against all claims
of all third parties at any time claiming any of the Collateral or claiming any
interest therein adverse to Secured Party except for the lien created by this
Agreement and claims by third parties regarding the Collateral to the extent
caused by Secured Party in his individual capacity;

(d) as to any Accounts which are or become part of the Collateral, each such
Account is a valid Account and that no such Account shall be sold, assigned,
transferred, discounted, hypothecated, or otherwise subjected to any lien or
security interest, and Debtor shall defend such Accounts against all claims of
any third party whosoever;

(e) if any of the Collateral is or will be attached to real estate in such a
manner as to become a fixture under applicable state law, Debtor will secure
from the lien holder or the party in whose favor it is or, at Secured Party’s
option, will become so encumbered a written consent and subordination to the
security interest hereby granted or a written disclaimer of any interest in the
Collateral, in such form as is acceptable to Secured Party;

(f) all trade names, assumed names, fictitious names and other names used by
Debtor during the five year period preceding the date of this Agreement are set
forth on Exhibit A, and Debtor has not, during the preceding five year period,
except as may be set forth on Exhibit A, acquired any of its assets in any bulk
transfer;

(g) except as set forth on Exhibit B, Debtor has no rights, titles or interests
in, or with respect to, any investment property, deposit accounts, letters of
credit, electronic chattel paper, or any instruments, including promissory
notes, except checks received in the ordinary course of business in payment of
Accounts.

5. DEBTOR’S RESPONSIBILITIES:

(a) Until the Secured Obligations are fully paid, performed and satisfied and
this Agreement is terminated, Debtor will:

(i) furnish to Secured Party in writing upon Secured Party’s reasonable request
(but if no Event of Default has occurred and is continuing, no more frequently
than quarterly) a current list of all Collateral for the purpose of identifying
the Collateral and, further, execute and deliver such supplemental instruments,
in the form of assignments or otherwise, as Secured Party shall reasonably
request for the purpose of confirming and perfecting Secured Party’s security
interest in any or all of the Collateral, or as is reasonably necessary to
provide Secured Party with control over the Collateral or any portion thereof;

(ii) at its expense and upon request of Secured Party (but if no Event of
Default has occurred and is continuing, no more frequently than quarterly),
furnish copies of invoices issued by Debtor in connection with the Collateral,
furnish certificates of insurance evidencing insurance on the Collateral in
accordance with the Secured Note, furnish proof of payment of taxes and
assessments on the Collateral, make available to Secured Party any and all of
Debtor’s books, records, written memoranda, correspondence, purchase orders,
invoices and other instruments or writings that in any way evidence or relate to
the Collateral;

(iii) maintain all Inventory in good and salable condition exclusive of
slow-moving, obsolete or damaged Inventory for which reserves or write-downs
have been made on Debtor’s books and records in the ordinary course of business
and will handle, maintain and store the Collateral in a safe and careful manner
in material compliance with all applicable laws, rules, regulations, ordinances
and governmental orders;

(iii) notify Secured Party promptly in writing of any information which Debtor
has or may receive which might in any way materially adversely affect the value
of the Collateral or the rights of Secured Party with respect thereto;

(iv) notify Secured Party at least fifteen days in advance in writing of any
change in Debtor’s (A) chief executive office, principal place of business, or
other places of business, or the opening of any new places of business,
(B) exact legal name as set forth in the first paragraph of this Agreement,
(C) names from those set forth on Exhibit A, or (D) the adoption by Debtor of
trade names, assumed names or fictitious names;

(v) pay all costs of filing any financing, continuation or termination
statements with respect to the security interest created hereby;

(vii) pay all expenses and reasonable attorneys’ fees of Secured Party incurred
by Secured Party in the exercise (including enforcement) of any of Secured
Party’s rights or remedies under this Agreement or applicable law; and Debtor
agrees that said expenses and fees shall constitute part of the Secured
Obligations and be secured by the Collateral;

(viii) maintain possession of all tangible Collateral at the locations set forth
on Exhibit A and not remove the Collateral from those locations (except for
Inventory in transit, sales of Inventory, permitted use of other Collateral and
proceeds thereof in the ordinary course of business and disposal of Equipment
[as permitted by the Transaction Documents]) without giving Secured Party at
least 15 days prior notice of such action and complying with the other terms of
this Agreement; provided that such location is within the [continental United
States];

(ix) promptly notify Secured Party in writing of any contract with respect to
which the account debtor is (A) a United States Account Debtor, (B) any state,
city, county or other governmental authority (other than a United States Account
Debtor) or any department, agency or instrumentality of any of them, or any
foreign government or instrumentality thereof, if at any time, the account
debtor owes Debtor, in the aggregate, in excess of $20,000, or (C) a business
which is located in a foreign country;

(vi) take any other and further action reasonably necessary or desirable as
requested by Secured Party to grant Secured Party control over the Collateral,
including the execution and/or authentication of any assignments or third party
agreements; upon and during the continuation of an Event of Default, to obtain
delivery of the Collateral to the possession of Secured Party; or to obtain
acknowledgments of the lien of Secured Party from third parties in possession of
any Collateral. Debtor agrees to consent to and authorize any third party in an
authenticated record or agreement between Debtor, Secured Party, and the third
party, including depository institutions, securities intermediaries, and issuers
of letters of credit or other supporting obligations to accept direction from
Secured Party regarding the maintenance and disposition of the Collateral and
the products and proceeds thereof, and to enter into agreements with Secured
Party regarding same, without further consent of Debtor;

(xi) if Debtor shall at any time hold or acquire a commercial tort claim,
promptly notify Secured Party in a writing signed by Debtor of the particulars
thereof and grant to Secured Party in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance satisfactory to Secured Party;

(xii) deliver to Secured Party, promptly on Secured Party’s request, any
instrument (whether negotiable or non-negotiable) or any chattel paper that
evidences any amount payable under or in connection with any of the Collateral,
which, in each instance, is duly indorsed to Secured Party in a manner
acceptable to it, to be held as Collateral pursuant to this Agreement;

(xiii) not, without the prior written consent of Secured Party, change the form
of or the jurisdiction of Debtor’s organization;

(xiv) not back date, post date or redate any invoice issued by Debtor with
respect to any Account; and

(xv) on Secured Party’s request, deliver to Secured Party any and all evidences
of ownership of the Collateral, including any certificates of title and
applications for title pertaining to Debtor’s motor vehicles so that Secured
Party may cause its security interest and lien to be noted on such certificates
of title. Debtor will not permit any of the Equipment to become an accession to
other personal property not constituting part of the Collateral.

(b) To protect, perfect, or enforce, from time to time, Secured Party’s rights
or interests in the Collateral, Secured Party may, in its discretion (but
without any obligation to do so), (i) discharge any liens or security interests
(other than those created by this Agreement) at any time levied or placed on the
Collateral, (ii) pay any insurance to the extent Debtor has failed to timely pay
the same, (ii) maintain guards, if an Event of Default has occurred and is
continuing, (A) at Debtor’s chief executive offices or (B) where any Collateral
constituting documents, equipment, instruments, inventory, or tangible chattel
paper with a value in excess of $10,000 is located, and (iv) obtain any record
from any service bureau and pay such service bureau the cost thereof. All costs
and expenses incurred by Secured Party in exercising its discretion under this
subparagraph (b) will be part of the Secured Obligations, payable on Secured
Party’s demand and secured by the Collateral.

(c) Debtor shall remain liable under any contracts and agreements included in
the Collateral to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, and Secured Party shall
not have any obligation or liability under such contracts and agreements by
reason of this Agreement or otherwise.

6. ACCOUNTS:

(a) Debtor hereby agrees that Secured Party may, upon the occurrence and during
the continuation of an Event of Default, serve written notice on Debtor
instructing Debtor to deliver to Secured Party all subsequent payments on
Accounts which Debtor shall do until notified otherwise.

(b) Secured Party may, upon the occurrence and during the continuation of an
Event of Default, notify the account debtor(s) of its security interest and
instruct such account debtor(s) to make further payments on Accounts to Secured
Party instead of to Debtor.

(c) Secured Party may also, at any time and from time to time, in its own name
or in the name of others, periodically communicate with Debtor’s account debtors
and other obligors to verify with them, to Secured Party’s satisfaction, the
existence, amount and terms of any sums owed by such account debtors or other
obligors to Debtor and the nature of any such account debtor’s or other
obligor’s relationship with Debtor. In addition, Secured Party may also, upon
the occurrence or during the continuation of an Event of Default, communicate
with Debtor’s customers to verify with them, to Secured Party’s satisfaction,
the existence and the nature of any such customer’s relationship with Debtor.

(d) Secured Party may, upon the occurrence and during the continuation of an
Event of Default, serve written notice upon Debtor that all subsequent billings
or statements of account rendered to any account debtor shall bear a notation
directing the account debtor(s) to make payment directly to Secured Party. Any
payment received by Secured Party pursuant to this Section shall be retained in
a separate non-interest-bearing account as security for the payment of all
Secured Obligations.

7. POWER OF ATTORNEY: Debtor hereby makes, constitutes and appoints Secured
Party its true and lawful attorney in fact to act with respect to the Collateral
in any transaction, legal proceeding, or other matter in which Secured Party is
acting pursuant to this Agreement. Debtor: (i) specifically authorizes Secured
Party as its true and lawful attorney in fact to execute and/or authenticate on
its behalf and/or file financing statements reflecting its security interest in
the Collateral and any other documents reasonably necessary or desirable to
perfect or otherwise further the security interest granted herein;
(ii) specifically authorizes Secured Party to act as its true and lawful
attorney in fact to execute and/or authenticate any third party agreements or
assignments to grant Secured Party control over the Collateral, including third
party agreements between Debtor, Secured Party, and depository institutions,
securities intermediaries, and issuers of letters of credit or other supporting
obligations which third party agreements direct the third party to accept
direction from Secured Party regarding the maintenance and disposition of the
Collateral and the products and proceeds thereof, such power of attorney to be
exercised after the occurrence and during the continuation of an Event of
Default or after Debtor’s failure to so execute and/or authenticate after
Secured Party’s request therefor after the occurrence and during the
continuation of an Event of Default; and (iii) specifically authorizes Secured
Party, upon the occurrence and during the continuation of an Event of Default,
to issue, without further consent of Debtor, all (a) instructions to any bank at
which any deposit account is maintained with respect to all existing or future
funds held in such deposit account and (b) exclusive entitlement orders to all
securities intermediaries with respect to all existing or future investment
property held in any securities account maintained by such securities
intermediary. Debtor recognizes and agrees that this power of attorney is a
power coupled with an interest and shall be irrevocable. Debtor ratifies and
confirms all actions taken by the Secured Party or its agents pursuant to this
power of attorney.

8. DEFAULT: If an Event of Default occurs and is continuing, then, in any such
event, Secured Party may, without further notice to Debtor, at Secured Party’s
option, take all actions permitted under the Secured Note. In addition, Secured
Party may resort to the rights and remedies available at law, in equity and
under the Transaction Documents, including the rights and remedies of a secured
party under the Uniform Commercial Code, including the right (i) to enter any
premises of Debtor, with or without legal process and take possession of the
Collateral and remove it and any records pertaining thereto and/or remain on
such premises and use it for the purpose of collecting, preparing and disposing
of the Collateral; (ii) to ship, reclaim, recover, store, finish, maintain and
repair the Collateral; and (iii) to sell the Collateral at public or private
sale in a manner that complies in all material respects with all applicable
laws, and Debtor will be credited with the net proceeds of such sale, after
payment in full of all Obligations, only when they are actually received by
Secured Party; any requirement of reasonable notice of any disposition of the
Collateral will be satisfied if such notice is sent to Debtor 10 days prior to
such disposition. Debtor will, upon request, assemble the Collateral and any
records pertaining thereto and make them available at a place designated by
Secured Party. Moreover, Secured Party may, without notice to Debtor, apply for
and have a receiver appointed under state or federal law by a court of competent
jurisdiction in any action taken by Secured Party to enforce its rights and
remedies under this Agreement and, as applicable, Secured Note and the other
Transaction Documents in order to manage, protect, preserve, and sell and
otherwise dispose of all or any portion of the Collateral and/or continue the
operation of the business of Debtor, and to collect all revenues and profits
thereof and apply the same to the payment of all expenses and other charges of
such receivership, including the compensation of the receiver, and to the
payment of the Secured Obligations until a sale or other disposition of such
Collateral is finally made and consummated. Secured Party may use, in connection
with any assembly or disposition of the Collateral, any trademark, tradename,
tradestyle, copyright, patent right, trade secret or technical process used or
utilized by Debtor. No remedy set forth herein is exclusive of any other
available remedy or remedies, but each is cumulative and in addition to every
other remedy given under this Agreement, the Secured Note or now or hereafter
existing at law or in equity or by statute. Secured Party may proceed to protect
and enforce its rights by an action at law, in equity or by any other
appropriate proceedings. No failure on the part of Secured Party to enforce any
of the rights hereunder shall be deemed a waiver of such rights or of any Event
of Default and no waiver of any Event of Default will be deemed to be a waiver
of any subsequent Event of Default. Moreover, Debtor acknowledges and agrees
that Secured Party shall have no obligation to, and Debtor hereby waives to the
fullest extent permitted by law any right that it may have to require Secured
Party to, (a) clean up or otherwise prepare any of the Collateral for sale,
(b) pursue any third party to collect any of the Obligations, or (c) exercise
collection remedies against any third party obligated on the Collateral. Secured
Party’s compliance with applicable local, state or federal law requirements, in
addition to those imposed by the Uniform Commercial Code, in connection with a
disposition of any or all of the Collateral will not be considered to adversely
affect the commercial reasonableness of any disposition of any or all of the
Collateral under the Uniform Commercial Code.

9. GENERAL PROVISIONS:

(a) All rights of Secured Party shall inure to the benefit of its successors,
assigns and affiliates and all obligations of Debtor shall bind the successors
and assigns of Debtor.

(b) This Agreement, the Secured Note and the other Transaction Documents contain
the entire agreement of the parties with respect to the subject matter of this
Agreement and supercede all previous understandings and agreements relating to
the subject matter hereof, and no oral agreement whatsoever, whether made
contemporaneously herewith or hereafter shall amend, modify or otherwise affect
the terms of this Agreement.

(c) All rights and liabilities hereunder shall be governed and limited by and
construed in accordance with the local laws of the State of Georgia (without
regard to Georgia conflicts of law principles).

(d) If any provision of this Agreement is found invalid by a court of competent
jurisdiction, the invalid term will be considered excluded from this Agreement
and will not invalidate the remaining provisions of this Agreement.

(e) Debtor hereby authorizes Secured Party to file a copy of this Agreement as a
financing statement with government authorities necessary to perfect Secured
Party’s security interest in the Collateral. Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any jurisdiction any initial financing statements and amendments
thereto that (i) indicate the Collateral (A) as all assets of Debtor, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof and (B) as being of an equal or lesser scope or with greater detail, and
(ii) provide any other information required by Part 5 of Article 9 of the
Uniform Commercial Code for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether Debtor is an organization,
the type of organization and any organizational identification number issued to
Debtor. Debtor hereby irrevocably authorizes Secured Party at any time and from
time to time to correct or complete, or to cause to be corrected or completed,
any financing statements, continuation statements or other such documents as
have been filed naming Debtor as debtor and Secured Party as secured party.
Secured Party is hereby authorized to give notice to any creditor, landlord or
any other person as may be necessary or desirable under applicable laws to
evidence, protect, perfect, or enforce the security interest granted to Secured
Party in the Collateral.

(f) Secured Party shall have no duty of care with respect to the Collateral
except that Secured Party shall exercise reasonable care with respect to the
Collateral in Secured Party’s custody. Secured Party shall be deemed to have
exercised reasonable care if (A) such property is accorded treatment
substantially equal to that which Secured Party accords its own property or (B)
Secured Party takes such action with respect to the Collateral as Debtor shall
reasonably request in writing. Secured Party will not be deemed to have, and
nothing in this subparagraph (g) may be construed to deem that Secured Party
has, failed to exercise reasonable care in the custody or preservation of
Collateral in its possession merely because either (1) Secured Party failed to
comply with any request of Debtor or (2) Secured Party failed to take steps to
preserve rights against any third party in such property. Debtor agrees that
Secured Party has no obligation to take steps to preserve rights against any
prior parties.

(g) Any capitalized term used but not defined herein shall have the meaning
ascribed thereto in the Secured Note. The definition of any document, instrument
or agreement includes all schedules, attachments and exhibits thereto and all
renewals, extensions, supplements, restatements and amendments thereof. All
schedules, exhibits or other attachments to this Agreement are incorporated
into, and are made and form an integral part of, this Agreement for all
purposes. As used in this Agreement, “hereunder,” “herein,” “hereto,” “this
Agreement” and words of similar import refer to this entire document;
“including” is used by way of illustration and not by way of limitation, unless
the context clearly indicates the contrary; the singular includes the plural and
conversely; and any action required to be taken by Debtor is to be taken
promptly, unless the context clearly indicates the contrary.

(h) The transactions contemplated in this Security Agreement shall be governed
as to validity, interpretation, construction, effect, and in all other respects
by the laws of the State of Georgia, without regard to the conflicts of laws
principals thereof. Debtor irrevocably submits to the exclusive jurisdiction of
the courts of the State of Georgia located in the County of Cobb and the United
States District Court in and for the Northern District of Georgia for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Security Agreement and the transactions contemplated thereby. Borrower
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court, irrevocably
waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts, and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS SECURITY AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

This Security Agreement (as used hereinabove, this “Agreement”) is made and
dated as of the 14th day of May 2010.

      VIASPACE, INC.   SUNG HSIEN CHANG
By:
  By:
 
   
Name:     
Title:      
 



(a)

EXHIBIT A

Debtor’s Organizational Identification

VIASPACE Inc. incorporated in Nevada

Debtor’s Federal Tax Identification Number:

76-0742386

Debtor’s Chief Executive Office and Mailing Address:

VIASPACE Inc.
2102 Business Center Dr., Suite 130
Irvine, CA 92612

Debtor’s Offices or Locations Where any Collateral is Located:

VIASPACE Inc.
2102 Business Center Dr., Suite 130
Irvine, CA 92612

Trade Names, Assumed Names and Fictitious Names:

A. Currently in Use

None

B. Used During Last Five Years but not Currently in Use

None

Assets Acquired in Bulk Transfer:

Section 1.01

None

1

EXHIBIT B

Commercial Tort Claims:
None

Investment Property:



  1.   Common and Preferred Stock in Direct Methanol Fuel Cell Corporation



  2.   Membership Interests in Ionfinity LLC



  3.   Common Stock in VIASPACE Green Energy, Inc.



  4.   Merrill Lynch Bank Account at Merrill Lynch, 4141 Inland Empire Blvd.,
Ontario, CA 91764

Electronic Chattel Paper:
None

Instruments:
None

Deposit Accounts:
Merrill Lynch
4141 Inland Empire Blvd.
Ontario, CA 91764

Other Accounts used in operations

Letters of Credit:
None

2

EXHIBIT C

Trademarks

“VIASPACE”

3